  Case: 4:20-cv-00607-RLW Doc. #: 5 Filed: 05/18/20 Page: 1 of 2 PageID #: 30



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DAWUD AMEEN HUSAIN,                               )
                                                  )
                Plaintiff,                        )
                                                  )
         V.                                       )         No. 4:20-CV-607 RL W
                                                  )
JOSEPH N. WALSH, III, et al.,                     )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs motion to proceed in forma pauperis.

Plaintiff, a prisoner, has filed at least three previous cases that were dismissed as frivolous,

malicious, or for failure to state a claim. 1 Under 28 U.S.C. § 1915(g), therefore, the Court may

not grant the motion unless plaintiff "is under imminent danger of serious physical injury."

       After carefully reviewing the complaint, the Court finds no allegations that show plaintiff

is in imminent danger of serious physical injury. As a result, the Court will deny the motion and

dismiss this action without prejudice to refiling as a fully-paid complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis [Doc. #3] is DENIED.




'See Husain v. Drews, No. 4:18CV1235 CDP (E.D.Mo.); Husain v. State of Mo., No.
4:18CV1466 JCH (E.D.Mo); Husain v. Smith, No. 4:18CV1116 JCH (E.D.Mo); Husain v. State
of Mo, No. 4:18-CV-1008 SNLJ (E.D.Mo); Husain v. Circuit Court of St. Louis County,
Missouri, No. 4:17-CV-2385 CDP (E.D.Mo.); Husain v. Laumier, No. 4:18-CV-1115 JCH
(E.D.Mo.); Husain v. Heggie, No. 4:18-CV-1234 SNLJ (E.D.Mo.).
Case: 4:20-cv-00607-RLW Doc. #: 5 Filed: 05/18/20 Page: 2 of 2 PageID #: 31



    IT IS FURTHER ORDERED that this action is DISMISSED without prejudice.

    Dated this   ~y of May, 2020.


                                       UNITED STATES DISTRICT JUDGE




                                       2
